        Case 20-11199-mdc                     Doc       Filed 05/27/21 Entered 05/27/21 12:01:06                              Desc Main
 Fill in this information to identify the case:         Document      Page 1 of 8

 Debtor 1          Shawn   M. Dyches
                   __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Eastern
                                         __________ District of Pennsylvania
                                                                __________

 Case number           20-11199-mdc
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: MIDFIRST  BANK
                   _______________________________________                                                      5
                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                             Date of payment change:
 identify the debtor’s account:                          8 ____
                                                        ____ 1 ____
                                                                 7 ____
                                                                     0              Must be at least 21 days after date       7/1/2021
                                                                                                                              _____________
                                                                                    of this notice


                                                                                    New total payment:                                 690.92
                                                                                                                               $ ____________
                                                                                    Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                     276.79
                   Current escrow payment: $ _______________                      New escrow payment:                   282.95
                                                                                                              $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:       _______________%                  New interest rate:          _______________%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                    New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                            page 1
       Case 20-11199-mdc                            Doc           Filed 05/27/21 Entered 05/27/21 12:01:06                            Desc Main
                                                                  Document      Page 2 of 8

Debtor 1         Shawn     M. Dyches
                 _______________________________________________________                        Case number         20-11199-mdc
                                                                                                              (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û   _____________________________________________________________
     Signature
                                                                                                Date     05/21/2021
                                                                                                         ___________________




 Print:             Janet  M. Spears
                    _________________________________________________________                   Title   Authorized  Agent for Creditor
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Aldridge  Pite, LLP
                    _________________________________________________________



 Address            4375 Jutland Dr Suite 200; P.O. Box 17933
                    _________________________________________________________
                    Number                 Street

                    San  Diego                       CA     92177
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone      (858) 750-7600
                    ________________________                                                          jspears@aldridgepite.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 2
                                                        REPRESENTATION OF PRINTED DOCUMENT                            Page   1 of 4
                 Midland Mortgage
        Case 20-11199-mdc
                 P.O. Box 26648 Doc             Filed 05/27/21 Entered 05/27/21 12:01:06                       Desc Main
                                                 Document
                       Oklahoma City, OK 73126-0648           Page 3 of 8
                                                                                       Loan number:
                                                                                               202 STEARLY ST
                                                                                       PHILADELPHIA PA 19111
                                                                                      Date Reviewed: 04/30/2021
                                                                           Next Escrow Cycle: Jul 2021 - Jun 2022


     SHAWN DYCHES
     202 STEARLY ST
     PHILADELPHIA PA 19111




                                          Escrow Account Statement
Why am I          Midland Mortgage, a division of MidFirst Bank ("Midland") recently reviewed your escrow account.
receiving         Part of your monthly mortgage loan payment (“mortgage payment”) goes into your escrow account to
                  pay recurring expenses on your behalf such as property taxes, insurance, and other items required by
this
                  your loan documents. This statement shows how those expenses affect the amount of your monthly
statement?        mortgage payment.
Why did my        The most common reason escrow payments change is an increase or decrease in the amounts you
payment           pay in property taxes and homeowner's insurance. If you have questions about a change in your
change?           tax or insurance bills, please contact your local taxing authority or insurance agent.

What do I         Please review your escrow statement below, which explains how the shortage will impact your
need to do        monthly payment. The last page of this statement includes helpful answers to common escrow
                  questions.
next?
Important         If you have received a bankruptcy discharge of the debt secured by the Mortgage/Deed of Trust, or you are
                  currently in bankruptcy under the protection of the automatic stay, this letter is not an attempt to collect the debt
Notices
                  from you personally and is for informational purposes only. If your loan was in default at the time MidFirst Bank
                  obtained it, and you have not filed bankruptcy or received a discharge of the debt secured by the
                  Mortgage/Deed of Trust, we are required to advise you that this communication is from a debt collector, this is
                  an attempt to collect a debt, and any information obtained will be used for that purpose.

                  Notice to Connecticut and North Carolina Residents: The purpose of this communication is to collect a debt.

                  Notice to Vermont Residents: This is an attempt to collect a debt and any information obtained will be used for
                  that purpose.



New Monthly Mortgage Payment
The amount needed in your escrow account to pay your expenses, such as property taxes or homeowner's insurance,
has changed. Because of this, your mortgage payment has changed to $690.92 beginning with the 7/1/2021
mortgage payment.

Monthly Payment                                            Old Payment                  New Payment                   Change
Principal & Interest                                       $407.97                      $407.97                       None
Escrow Deposit plus Escrow Shortage or Surplus             $276.79                      $282.95                       Increase
Total Monthly Mortgage Payment                             $684.76                      $690.92                       Increase

Escrow Bills and Escrow Payment
The following chart shows the breakdown of the amounts we anticipated to be paid from your escrow account since the
last review and the new amounts we expect to pay from your escrow account between July 2021 and June 2022.

Escrow Bills                                   Old Amount                       New Amount                            Change
Homeowners Ins                                 $1,573.39                        $1,573.39                             None
MI Premiums                                    $211.44                          $198.84                               Decrease
City/Town Tax                                  $1,549.33                        $1,564.98                             Increase
Annual Total                                   $3,334.16                        $3,337.21                             Increase
                                                                                                                                       Page     2 of 4
           Case 20-11199-mdc                  Doc          Filed 05/27/21 Entered 05/27/21 12:01:06                             Desc Main
                                                           Document      Page 4 of 8
Required Minimum Balance
The required minimum balance is between 0 and 2 new monthly escrow payments and is determined by the terms of your loan
documents, federal and/or state law. The new required minimum balance in your escrow account is $523.06

                               Your lowest expected escrow balance:                                                                         $464.86
                               Your required minimum balance                                                                                $523.06
                               The difference creates a shortage in your escrow account of:                                                 -$58.20
Because the lowest expected escrow balance is less than the required minimum balance, there is a shortage of -$58.20 in your
escrow account. This shortage is illustrated in the table below, and can be found by calculating the difference in the
bolded numbers in the Anticipated Balance and Required Balance columns.


Expected Escrow Account Transactions
The following chart shows the amounts we expect to deposit into and pay out of your escrow account during the next escrow cycle,
as well as the required balance for each month. These projections are based on the most recent bills paid from your escrow
account. The actual amounts billed by your insurance company and by your taxing authority in the upcoming year may be
different and could result in changes to your monthly mortgage payment when your escrow account is reviewed in the
future. If you become aware of a change to your insurance or taxes, you may wish to contact Midland to have your escrow
account reviewed to avoid a large shortage or surplus in the future.

                           EXPECTED PAYMENTS           EXPECTED PAYMENTS                                              ANTICIPATED          REQUIRED
    MONTH-YEAR                 TO ESCROW                  FROM ESCROW                 DESCRIPTION                        BALANCE            BALANCE
                                                                                      Starting Balance                     $464.87           $523.07
     Jul-21                    $278.10                         -$16.57                MI PREMIUMS                          $726.40           $784.60
     Aug-21                    $278.10                         -$16.57                MI PREMIUMS                          $987.93          $1,046.13
     Sep-21                    $278.10                         -$16.57                MI PREMIUMS                        $1,249.46          $1,307.66
     Oct-21                    $278.10                         -$16.57                MI PREMIUMS                        $1,510.99          $1,569.19
     Nov-21                    $278.10                         -$16.57                MI PREMIUMS                        $1,772.52          $1,830.72
     Dec-21                    $278.10                         -$16.57                MI PREMIUMS                        $2,034.05          $2,092.25
     Jan-22                    $278.10                         -$16.57                MI PREMIUMS                        $2,295.58          $2,353.78
     Feb-22                    $278.10                         -$16.57                MI PREMIUMS                        $2,557.11          $2,615.31
     Feb-22                    $0.00                           -$1,564.98             CITY/TOWN TAX                        $992.13          $1,050.33
     Mar-22                    $278.10                         -$16.57                MI PREMIUMS                        $1,253.66          $1,311.86
     Apr-22                    $278.10                         -$16.57                MI PREMIUMS                        $1,515.19          $1,573.39
     May-22                    $278.10                         -$16.57                MI PREMIUMS                        $1,776.72          $1,834.92
     Jun-22                    $278.10                         -$1,573.39             HAZARD                               $481.43           $539.63
     Jun-22                    $0.00                           -$16.57                MI PREMIUMS                          $464.86           $523.06
     Total                     $3,337.20                       -$3,337.21


Escrow Account History
This chart shows the estimated and actual activity in your escrow account from 7/1/2020 through 4/1/2021. If the servicing of your
loan recently transferred to Midland or your loan has analyzed within the last 12 months the table below may be blank or show a
history of less than 12 months. If the last escrow account statement provided by Midland was issued to you more than 12 months
ago, additional months of transaction history for transactions more than 12 months in the past is included on page 5 of this
statement. The previously required minimum balance and the actual minimum balance reached are indicated by bold font in the
chart below.

                  PAYMENTS TO                                        PAYMENTS FROM                                                   ESCROW
                    ESCROW                                              ESCROW                                                       BALANCE
 MONTH-
              Estimated        Actual        Estimated          Description            Actual             Description         Estimated         Actual
  YEAR
                                                                                                Starting Balance                 $520.52       -$4,578.14
  Jul-20         $277.84           $0.00         -$17.62      MI PREMIUMS                -$16.57         MI PREMIUMS*            $780.74       -$4,594.71
 Aug-20          $277.84           $0.00         -$17.62      MI PREMIUMS                -$16.57         MI PREMIUMS*          $1,040.96       -$4,611.28
 Sep-20          $277.84           $0.00         -$17.62      MI PREMIUMS                -$16.57         MI PREMIUMS*          $1,301.18       -$4,627.85
 Oct-20          $277.84           $0.00         -$17.62      MI PREMIUMS                -$16.57         MI PREMIUMS*          $1,561.40       -$4,644.42
 Nov-20          $277.84           $0.00         -$17.62      MI PREMIUMS                -$16.57         MI PREMIUMS*          $1,821.62       -$4,660.99
 Dec-20          $277.84           $0.00         -$17.62      MI PREMIUMS                -$16.57         MI PREMIUMS*          $2,081.84       -$4,677.56
 Jan-21          $277.84           $0.00         -$17.62      MI PREMIUMS                -$16.57         MI PREMIUMS*          $2,342.06       -$4,694.13
 Feb-21          $277.84        $555.68          -$17.62      MI PREMIUMS                -$16.57         MI PREMIUMS*          $2,602.28       -$4,155.02
 Feb-21            $0.00           $0.00      -$1,549.33     CITY/TOWN TAX            -$1,564.98        CITY/TOWN TAX          $1,052.95       -$5,720.00
 Mar-21          $277.84      $6,717.38          -$17.62      MI PREMIUMS                -$16.57         MI PREMIUMS*          $1,313.17         $980.81
 Apr-21          $277.84           $0.00         -$17.62      MI PREMIUMS                -$16.57         MI PREMIUMS*          $1,573.39         $964.24
   Total       $2,778.40      $7,273.06       -$1,725.53                              -$1,730.68

* The single asterisk indicates a difference in the amount or date of the estimated and actual payouts from escrow.
                                                                                                              Page   3 of 4
         Case 20-11199-mdc          Doc      Filed 05/27/21 Entered 05/27/21 12:01:06                  Desc Main
                                             Document      Page 5 of 8
Paying the Shortage
There is a shortage in your escrow account, which will be collected over the next 12 months with your monthly mortgage
payment. There are no additional fees or interest to pay the shortage amount over the next 12 months.


               Your escrow shortage of $58.20 will be repaid by adding $4.85 to your next 12 monthly payments.
               This amount is automatically included in your new monthly payment of $690.92 beginning 7/1/2021.

                                              No action is required by you.




                      What if I have enrolled in an Automatic Payment Plan?
     •   If you use Midland’s Automatic Payment Plan, we will automatically adjust your payment withdrawal amount.
     •   If you use an automatic payment program other than Midland’s, please contact your payment administrator
         and ask them to update your payment to the new amount.




                                          Worried About Payments?
    If you are struggling to pay your monthly payment, please call us at 1-800-552-3000 Monday through Friday from
    8 a.m. until 9 p.m. (Central Time) to discuss your account and the options that may be available to help you.

    You can also visit us online at www.MyMidlandMortgage.com/applynow to get an application for assistance.




                       Please review the reverse side of this statement for
                         helpful answers to common escrow questions.
                                                                                                       Page   4 of 4
      Case 20-11199-mdc          Doc      Filed 05/27/21 Entered 05/27/21 12:01:06               Desc Main
                                          Document      Page 6 of 8
Frequently Asked Escrow Account Questions
Q1 What is an escrow account?
  Part of your monthly mortgage payment includes an amount for your loan’s principal and/or interest, but it also
  includes an amount for property-related expenses (such as property taxes, insurance, and other items required by
  your loan documents). These amounts are deposited into an escrow account associated with your mortgage loan.
  With an escrow account, you pay a portion of your property taxes, insurance, and other items required by your loan
  documents every month instead of once or twice a year.

Q2 Why did Midland change my monthly mortgage payment amount?
  Midland does not change your principal and interest monthly payments unless you have an adjustable interest rate
  mortgage loan or an interest-only period on your loan. Increases or decreases to the escrow portion of your monthly
  mortgage payment are usually because of changes in your taxes or insurance.
      Property Taxes: Your property taxes may change when your property is reassessed, when the applicable tax
      rate changes, or when a special tax or assessment is charged by your local taxing authority. Contact your local
      taxing authority if you have questions about changes to your property taxes.
      Homeowner’s and Flood Insurance: Your premium for insurance covering your property can change when
      your coverage changes or if the rate that your insurance company charges for your coverage changes. Contact
      your insurance carrier or agent with questions about your insurance coverage and the cost of your coverage.
      You may also contact our Insurance Service Center at 1-866-439-2712 to discuss any changes in your
      insurance bills and your options.

Q3 How often will my escrow payment change?
  Your monthly escrow payment, and thus your monthly mortgage payment, may change at least once a year when
  we review your escrow account as required by federal and state law. Your escrow payment might be recalculated
  more than once a year if there are substantial changes in your escrow bills (for example, you obtain homeowner’s
  insurance at a reduced rate or you receive an exemption from paying the full amount of your property taxes).

Q4 Will my automatic payments change to cover my new payment amount?
  If you use Midland’s Automatic Payment Plan, we’ll automatically adjust the withdrawal amount to the new payment
  amount upon its effective date. If you use an automatic payment program other than Midland’s, please contact your
  payment administrator and ask them to update your payment to the new amount.

Q5 What should I do if I think my escrow bills are wrong?
  You should verify billing amounts with your insurance carrier or taxing authority if you believe your escrow account
  has been charged incorrectly. If the amounts have changed, provide Midland with proof of the change from the
  taxing authority or insurance carrier so that we can adjust your escrow payment accordingly.

Q6 What are my options if my payment increased and I can’t afford a higher mortgage
   payment?
  If a payment increase causes a financial hardship and you cannot afford the larger monthly mortgage payment, call
  us at 1-800-552-3000 to discuss mortgage assistance options that may be available to you.




Visit www.MyMidlandMortgage.com/Escrow for additional
helpful answers to frequently asked escrow questions or
             contact us at 1-800-654-4566.
Case 20-11199-mdc        Doc        Filed 05/27/21 Entered 05/27/21 12:01:06    Desc Main
                                    Document      Page 7 of 8
      ALDRIDGE PITE, LLP
      4375 Jutland Drive, Suite 200
      P.O. Box 17933
      San Diego, CA 92177-0933
      Telephone: (858) 750-7600
      Facsimile: (619) 590-1385




                                UNITED STATES BANKRUPTCY COURT

              EASTERN DISTRICT OF PENNSYLVANIA - PHILADELPHIA DIVISION
      In re                                           Case No. 20-11199-mdc

      SHAWN M. DYCHES AKA SHAWN                       Chapter 13
      HOWELL,
                                                      PROOF OF SERVICE
                       Debtor(s).


              I, Amber Finch, declare that:

              I am employed by Aldridge Pite, LLP. My business address is: Fifteen Piedmont Center,

     3575 Piedmont Road, N.E., Suite 500, Atlanta, GA 30305. I am over the age of eighteen years

     and not a party to this case.

              On May 27, 2021, I caused the NOTICE OF MORTGAGE PAYMENT CHANGE to be

     served in said case by electronic means through the court’s CM/ECF system or through United

     States Mail, addressed as follows: SEE ATTACHED SERVICE LIST.
              I declare under penalty of perjury that the foregoing is true.



                                                     /s/Amber Finch
                                                     AMBER FINCH




                                                      -1-
     PROOF OF SERVICE
Case 20-11199-mdc      Doc     Filed 05/27/21 Entered 05/27/21 12:01:06   Desc Main
                               Document      Page 8 of 8
                                         SERVICE LIST

     DEBTOR(S)
     (VIA US MAIL)
     Shawn M. Dyches
     202 Stearly Street
     Philadelphia, PA 19111




     DEBTOR(S) ATTORNEY
     (VIA ELECTRONIC NOTICE)
     DAVID M. OFFEN



     CHAPTER 13 TRUSTEE
     (VIA ELECTRONIC NOTICE)
     William C. Miller, Esq.


     UNITED STATES TRUSTEE
     (VIA ELECTRONIC NOTICE)
     United States Trustee




                                               -2-
     PROOF OF SERVICE
